2:20-cv-01743-BHH         Date Filed 12/14/20        Entry Number 31       Page 1 of 10




                         UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                              CHARLESTON DIVISION

BLACK MAGIC, LLC d/b/a BLACK MAGIC
CAFÉ, on behalf of itself and all others similarly
situated,


                                            Plaintiff,
       v.
                                                          Case No.: 2-20-cv-1743-BHH
THE HARTFORD FINANCIAL SERVICES
GROUP, INC.; HARTFORD FIRE INSURANCE
COMPANY; and TWIN CITY FIRE INSURANCE
COMPANY,

                                         Defendants.


       Whereas, the parties to this Consent Confidentiality Order (“parties”), have stipulated that

certain discovery material is and should be treated as confidential, and have agreed to the terms of

this order; accordingly, it is this _______ day of December, 2020, ORDERED:

       1.      Scope. All documents produced in the course of discovery, all responses to

discovery requests and all deposition testimony and deposition exhibits and any other materials

which may be subject to discovery (hereinafter collectively “documents”) shall be subject to this

Order concerning confidential information as set forth below.

       2.      Form and Timing of Designation. Confidential documents shall be so designated

by placing or affixing the word “CONFIDENTIAL” on the document in a manner which will not

interfere with the legibility of the document and which will permit complete removal of the

Confidential designation. Documents shall be designated CONFIDENTIAL prior to, or

contemporaneously with, the production or disclosure of the documents.              Inadvertent or

unintentional production of documents without prior designation as confidential shall not be
2:20-cv-01743-BHH          Date Filed 12/14/20        Entry Number 31        Page 2 of 10




deemed a waiver, in whole or in part, of the right to designate documents as confidential as

otherwise allowed by this Order.

       3.      Documents Which May be Designated Confidential. Any party may designate

documents as confidential but only after review of the documents by an attorney 1 who has, in good

faith, determined that the documents contain information protected from disclosure by statute,

sensitive personal information, trade secrets, or confidential research, development, or commercial

information. The certification shall be made concurrently with the disclosure of the documents,

using the form attached hereto at Attachment A which shall be executed subject to the standards

of Rule 11 of the Federal Rules of Civil Procedure. Information or documents which are available

in the public sector may not be designated as confidential.

       4.      Depositions.     Portions of depositions shall be deemed confidential only if

designated as such when the deposition is taken or within seven business days after receipt of the

transcript. Such designation shall be specific as to the portions to be protected.

       5.      Protection of Confidential Material.

       a.      General Protections. Documents designated CONFIDENTIAL under this Order

       shall not be used or disclosed by the parties or counsel for the parties or any other persons

       identified below (¶ 5.b.) for any purposes whatsoever other than preparing for and

       conducting the litigation in which the documents were disclosed (including any appeal of

       that litigation).

       b.      Limited Third Party Disclosures. The parties and counsel for the parties shall

       not disclose or permit the disclosure of any documents designated CONFIDENTIAL under


1
  The attorney who reviews the documents and certifies them to be CONFIDENTIAL must be
admitted to the Bar of at least one state but need not be admitted to practice in the District of South
Carolina and need not apply for pro hac vice admission. By signing the certification, counsel
submits to the jurisdiction of this court in regard to the certification.

                                                  2
2:20-cv-01743-BHH       Date Filed 12/14/20        Entry Number 31      Page 3 of 10




     the terms of this Order to any other person or entity except as set forth in subparagraphs

     (1)-(11) below, and with respect to any person or entity set forth in subparagraphs (8)-(11)

     below only after the person to whom disclosure is to be made has executed an

     acknowledgment (in the form set forth at Attachment B hereto), that he or she has read and

     understands the terms of this Order and is bound by it. Subject to these requirements, the

     following categories of persons may be allowed to review documents which have been

     designated CONFIDENTIAL pursuant to this Order:

            (1)      counsel and employees of counsel for the parties who have responsibility

            for the preparation and trial of the lawsuit;

            (2)      parties and employees of a party to this Order who are actually engaged in

            assisting in the lawsuit and who have been advised of their obligations under this

            Order;

            (3)      the author(s), addressee(s), or recipient(s) of any document designated

            CONFIDENTIAL;

            (4)      any Party’s members, accountants, outside or internal auditors, and

            regulators or other government agencies requiring access to any document

            designated CONFIDENTIAL;

            (5)      Defendants’ reinsurers, reinsurance intermediaries and retrocessionaires for

            the purpose of reinsurance or retrocession contract administration and billings;

            (6)      any deponents in the litigation and their counsel, provided that such

            witnesses not retain any copies of documents designated CONFIDENTIAL;

            (7)      any witnesses or prospective witnesses, including but not limited to third-

            party witnesses, and their counsel, provided that such witness not retain any

            documents designated CONFIDENTIAL;

                                               3
2:20-cv-01743-BHH       Date Filed 12/14/20         Entry Number 31      Page 4 of 10




            (8)     court reporters engaged for depositions and those persons, if any,

            specifically engaged for the limited purpose of making photocopies of documents;

            (9)     consultants, investigators, or experts, including their assistants, staff, and

            stenographic, secretarial, or clerical personnel (hereinafter referred to collectively

            as “experts”), employed by the parties or counsel for the parties to assist in the

            preparation and trial of the lawsuit;

            (10)    any mediator or arbitrator engaged by the parties with respect to the lawsuit

            or any issues raised in the lawsuit; and

            (11)    other persons only upon consent of the producing party or upon order of the

            court and on such conditions as are agreed to or ordered.

     c.     Control of Documents.        Counsel for the parties shall take reasonable efforts to

     prevent unauthorized disclosure of documents designated as Confidential pursuant to the

     terms of this order. Counsel shall maintain the originals of the forms signed by those

     persons acknowledging their obligations under this Order.

     d.     Copies. All copies, duplicates, extracts, summaries or descriptions (hereinafter

     referred to collectively as “copies”), of documents designated as Confidential under this

     Order or any portion of such a document, shall be immediately affixed with the designation

     “CONFIDENTIAL” if the word does not already appear on the copy. All such copies shall

     be afforded the full protection of this Order.

     e.     Subpoena or Other Requests for Disclosure of Confidential Materials. Any

     party to whom confidential material is disclosed pursuant to this Order that receives a

     subpoena, order, or other request for production or disclosure of all or part of such

     confidential material shall, within five (5) business days after receiving such subpoena,

     order, or other request, provide written notice by facsimile or electronic transmission to the

                                               4
2:20-cv-01743-BHH          Date Filed 12/14/20           Entry Number 31     Page 5 of 10




        party who produced the confidential material, identifying the information sought and

        attaching a copy of the subpoena, order, or other request, so that the producing party may,

        if it so chooses, make an application for relief from the subpoena, order, or other request.

        To the extent permitted by law, the party to which the subpoena is directed shall not

        produce material for at least ten (10) business days after notice of the subpoena is provided

        to the producing party in order to provide the producing party a reasonable period of time

        in which to seek to quash, limit or object to the subpoena, or to move for any protection

        with respect to the confidential material.

        6.      Filing of Confidential Materials. In the event a party seeks to file any material

that is subject to protection under this Order with the court, that party shall take appropriate action

to ensure that the documents receive proper protection from public disclosure including: (1) filing

a redacted document with the consent of the party who designated the document as confidential;

(2) where appropriate (e.g. in relation to discovery and evidentiary motions), submitting the

documents solely for in camera review; or (3) where the preceding measures are not adequate,

seeking permission to file the document under seal pursuant to the procedural steps set forth in

Local Civil Rule 5.03, DSC, or such other rule or procedure as may apply in the relevant

jurisdiction.   Absent extraordinary circumstances making prior consultation impractical or

inappropriate, the party seeking to submit the document to the court shall first consult with counsel

for the party who designated the document as confidential to determine if some measure less

restrictive than filing the document under seal may serve to provide adequate protection. This

duty exists irrespective of the duty to consult on the underlying motion. Nothing in this Order

shall be construed as a prior directive to the Clerk of Court to allow any document be filed under

seal. The parties understand that documents may be filed under seal only with the permission of

the court after proper motion pursuant to Local Civil Rule 5.03.

                                                     5
2:20-cv-01743-BHH          Date Filed 12/14/20       Entry Number 31       Page 6 of 10




       7.      Greater Protection of Specific Documents. No party may withhold information

from discovery on the ground that it requires protection greater than that afforded by this Order

unless the party moves for an Order providing such special protection.

       8.      Challenges to Designation as Confidential. Any CONFIDENTIAL designation

is subject to challenge.   The following procedures shall apply to any such challenge.

       a.      The burden of proving the necessity of a Confidential designation remains with the

       party asserting confidentiality.

       b.      A party who contends that documents designated CONFIDENTIAL are not entitled

       to confidential treatment shall give written notice to the party who affixed the designation

       of the specific basis for the challenge. The party who so designated the documents shall

       have fifteen (15) days from service of the written notice to determine if the dispute can be

       resolved without judicial intervention and, if not, to move for an Order confirming the

       Confidential designation.

       c.      Notwithstanding any challenge to the designation of documents as confidential, all

       material previously designated CONFIDENTIAL shall continue to be treated as subject to

       the full protections of this Order until one of the following occurs:

               (1)     the party who claims that the documents are confidential withdraws such

               designation in writing;

               (2)     the party who claims that the documents are confidential fails to move

               timely for an Order designating the documents as confidential as set forth in

               paragraph 8.b. above; or

               (3)     the court rules that the documents should no longer be designated as

               confidential information.




                                                 6
2:20-cv-01743-BHH         Date Filed 12/14/20       Entry Number 31       Page 7 of 10




       d.     Challenges to the confidentiality of documents may be made at any time and are

       not waived by the failure to raise the challenge at the time of initial disclosure or

       designation.

       9.     Treatment on Conclusion of Litigation.

       a.     Order Remains in Effect. All provisions of this Order restricting the use of

       documents designated CONFIDENTIAL shall continue to be binding after the conclusion

       of the litigation unless otherwise agreed or ordered.

       b.     Return of CONFIDENTIAL Documents. Within thirty (30) days after the

       conclusion of the litigation, including conclusion of any appeal, all documents treated as

       confidential under this Order, including copies as defined above (¶5.d.) shall be returned

       to the producing party unless: (1) the document has been entered as evidence or filed

       (unless introduced or filed under seal); (2) the parties stipulate to destruction in lieu of

       return; or (3) as to documents containing the notations, summations, or other mental

       impressions of the receiving party, that party elects destruction. Notwithstanding the above

       requirements to return or destroy documents, counsel may retain attorney work product

       including an index which refers or relates to information designated CONFIDENTIAL so

       long as that work product does not duplicate verbatim substantial portions of the text of

       confidential documents. This work product continues to be Confidential under the terms

       of this Order. An attorney may use his or her work product in a subsequent litigation

       provided that its use does not disclose the confidential documents.

       10.    Order Subject to Modification. This Order shall be subject to modification on

motion of any party or any other person who may show an adequate interest in the matter to

intervene for purposes of addressing the scope and terms of this Order. The Order shall not,




                                                7
2:20-cv-01743-BHH         Date Filed 12/14/20        Entry Number 31       Page 8 of 10




however, be modified until the parties shall have been given notice and an opportunity to be heard

on the proposed modification.

       11.     No Judicial Determination. This Order is entered based on the representations

and agreements of the parties and for the purpose of facilitating discovery. Nothing herein shall

be construed or presented as a judicial determination that any specific document or item of

information designated as CONFIDENTIAL by counsel is subject to protection under Rule 26(c)

of the Federal Rules of Civil Procedure or otherwise until such time as a document-specific ruling

shall have been made.

       12.     Persons Bound. This Order shall take effect when entered and shall be binding

upon: (1) counsel who signed below and their respective law firms; and (2) their respective clients.

IT IS SO ORDERED.

                                                       s/ Bruce Howe Hendricks
                                                      ________________________________
                                                      UNITED STATES DISTRICT JUDGE

 December 14,
__________________,    20
                    20_____
 Charleston
_________________, South Carolina




                                                 8
2:20-cv-01743-BHH          Date Filed 12/14/20        Entry Number 31        Page 9 of 10




                                ATTACHMENT A
                   CERTIFICATION BY COUNSEL OF DESIGNATION
                       OF INFORMATION AS CONFIDENTIAL

                         UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                              CHARLESTON DIVISION

BLACK MAGIC, LLC d/b/a BLACK MAGIC
CAFÉ, on behalf of itself and all others similarly
situated,
                                             Plaintiff,
       v.
                                                            Case No.: 2-20-cv-1743-BHH
THE HARTFORD FINANCIAL SERVICES
GROUP, INC.; HARTFORD FIRE INSURANCE
COMPANY; and TWIN CITY FIRE INSURANCE
COMPANY,
                              Defendants.

       Documents produced herewith [whose bates numbers are listed below (or) which are
listed on the attached index] have been marked as CONFIDENTIAL subject to the
Confidentiality Order entered in this action which Order is dated [confidentiality order date].

       By signing below, I am certifying that I have personally reviewed the marked documents
and believe, based on that review, that they are properly subject to protection under the terms of
Paragraph 3 of the Confidentiality Order.

       Check and complete one of the two options below.

       ❑       I am a member of the Bar of the United States District Court for the District of
               South Carolina. My District Court Bar number is [District Court Bar #].

       ❑       I am not a member of the Bar of the United States District Court for the District of
               South Carolina but am admitted to the bar of one or more states. The state in which
               I conduct the majority of my practice is [state in which I practice most] where my
               Bar number is [that state's Bar #]. I understand that by completing this certification
               I am submitting to the jurisdiction of the United States District Court for the District
               of South Carolina as to any matter relating to this certification.

Date: [date attachment A signed]                              [Signature of Counsel [s/name]]
                                                              Signature of Counsel
                                                              [Printed Name of Counsel [A]]
                                                              Printed Name of Counsel



                                                  9
2:20-cv-01743-BHH           Date Filed 12/14/20        Entry Number 31     Page 10 of 10




                                       ATTACHMENT B

                       ACKNOWLEDGMENT OF UNDERSTANDING
                                    AND
                            AGREEMENT TO BE BOUND

                         UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                              CHARLESTON DIVISION

BLACK MAGIC, LLC d/b/a BLACK MAGIC
CAFÉ, on behalf of itself and all others similarly
situated,


                                            Plaintiff,
       v.
                                                            Case No.: 2-20-cv-1743-BHH
THE HARTFORD FINANCIAL SERVICES
GROUP, INC.; HARTFORD FIRE INSURANCE
COMPANY; and TWIN CITY FIRE INSURANCE
COMPANY,

                                         Defendants.


        The undersigned hereby acknowledges that he or she has read the Confidentiality Order
dated [confidentiality order date], in the above captioned action, understands the terms thereof,
and agrees to be bound by such terms. The undersigned submits to the jurisdiction of the United
States District Court for the District of South Carolina in matters relating to the Confidentiality
Order and understands that the terms of said Order obligate him/her to use discovery materials
designated CONFIDENTIAL solely for the purposes of the above-captioned action, and not to
disclose any such confidential information to any other person, firm or concern.

         The undersigned acknowledges that violation of the Stipulated Confidentiality Order may
result in penalties for contempt of court.

               Name:                  [undersigned name [att B]]
               Job Title:             [Job Title [att B]]
               Employer:              [Employer [att B]]
               Business Address:      [Business Address [att B]]


Date: [date attachment B signed]                              [Signature [attachment B]]
                                                              Signature

                                                  10
